DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-19, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has amended the claims to state the width of the second elastic band is greater than the first which was not originally disclosed.  As to claim 22, the undershorts and the additional material are comprised of a same type of material was also not originally disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browder (US 2002/0152775) in view of Lloyd (US 2014/0304882) in further view of Blatt (US 2,955,599).
Browder teaches modified clothing for avoiding exposure of lower human anatomy, the modified clothing comprising: a lower human anatomy covering 38; and additional extending material 35 having a lower end and an upper end, the lower end being fixedly attached to the elastic waist band of the lower human anatomy covering; wherein a center of a front face of the additional extending material is continuous in a vertical direction and a horizontal direction.
Browder does not teach the garment having a first hand, the first elastic band configured to be worn on a waist of a user and being continuous in a horizontal direction along a front face of the undershorts and second toward a second band.
However, Lloyd teaches a garment with a first waistband 104 with additional material 106 extending up to a second waistband 102.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify garment of Browder with the waistbands of Lloyd in order provide improved security to the garment on the wearer.
The combined references teach the front of the additional material being continuous between the first elastic band and the second elastic band.
Browder teaches that waistbands 20 are elastic.
The combined references do not teach the second band being wider than the first. 

It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify garment of the combined references with the different widths of Blatt in order to provide desired security to the wearer of the garment.
As to claim 3-5, As to claims 3-5, the prior art does not specifically teach the length being 3-18 inches, the upper elastic bandwidth 0,5 - 8 inches, and the lower elastic band being 0.25 - 5 inches.
However, the applicant has not stated any criticality or unexpected results to the claimed limitations. It would have been obvious to one of ordinary skill in the art to provide the claimed length and widths through routine experimentation (see MPEP 2144) in order to provide the proper size for a wearer that would wear such size.
As to claim 6, Browder teaches length 35 of the additional material is longer than a length of the undershorts 38.
As to claim 7, Browder teaches the garment is shorts capable of being walked in.
As to claim 8, Browder does not specifically tach the garment being trousers. However, Browder teaches the garment comes in various embodiments. It would have been obvious to one of ordinary skill in the art to modify the garment of the combined references with trousers in order to provide warmth to the wearer’s legs.
As to claim 9, Browder teaches the garment which would be capable of being swim in.
As to claim 10, the combined references teach the elastic band of the additional material is continuous on the front face and a rear face of the additional material.
As to claim 11, the combined references teach the front face of the additional extending material is continuous in the vertical direction and the horizontal direction.
As to claim 12, the combined references teaches a front face of the lower human anatomy covering is continuous in the vertical direction and the horizontal direction.

As to claim 14 and 19, Browder teaches undershorts 38; and additional material 35 integral with the undershorts, the additional material extending upwards from the first elastic band of the undershorts, the second elastic band configured to be worn above the waist of the user and being continuous around a front and a rear of the additional material, wherein a length of the additional material is longer than a length of the undershorts.
Browder does not teach the garment having a first band, the first elastic band configured to be worn on a waist of a user and being continuous in a horizontal direction along a front face of the undershorts and second toward a second band
However, Lloyd teaches a garment with a first waistband 104 with additional material 106 extending up to a second waistband 102.
It would have been obvious to one ordinary skill in the art at the time the Invention was filed to modify garment of Browder with the waistbands of Lloyd in order provide improved security to the garment on the wearer.
The combined references teach the front of the additional material being continuous between the first elastic band and the second elastic band.
Browder teaches that waistbands 20 are elastic.
As to claim 15, the combined references teach a central region of the additional material 35 is continuous in both a horizontal direction and a vertical direction.
As to claim 16, the combined references teach the second elastic band is continuous around the additional material 35.
As to claim 17, the combined references teach the elastic waist band is continuous in the horizontal direction along a front face of the undershorts 38.
As to claim 20, Browder teaches elastic the length of the additional material 35 is approximately double the length of the undershorts 38 {see figure 3).

However, it would have been obvious to one of ordinary skill in the art to provide both the materials of the same material in order to simplify the construction (see MPEP 2144).
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browder (US 2002/0152775) in view of Lloyd (US 2014/0304882) in further view of Blatt (US 2,955,599) in further view of Okies (US 2014/0331385).
The combined references teach the device of claims 18 and 21, except a tightener associated with the elastic band of the additional extending material.
Okies teaches a garment with an elastic waistband with a lightener (drawstring; see figure 1).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the garment of the combined references with the tightener of Okies in order to provide more security in keeping the garment on the wearer.
Response to Arguments
The applicant has amended the claim in an attempt to overcome the prior art of record.  The new found hart of Blatt addresses the new limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732